DETAILED ACTION

Applicant’s submission filed on 11/06/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
  
Referring to claims 1 and 10, the limitation “first honeycomb holes being (remove “being” and use “is” or any other appropriate language) defined on the first conductive circuits….  the first conductive circuits have a first honeycomb structure, and the first honeycomb structure comprises the first honeycomb holes” is unclear.

If all of the first conductive circuits combined together makes a first honeycomb structure comprising the first honeycomb holes, first honeycomb holes within the first conductive circuits and first honeycomb holes is not on the first conductive circuits.

The limitation “the first conductive circuits have a first honeycomb structure” has multiple meaning. For example.. 
1. All conductive circular circuits (lands) having adjacent first conductive circuit (lands) connected to each other in horizontal direction on a top surface of the base layer have a ; 
2. All conductive circular circuits (seed and plating layers) having adjacent first conductive circuit (seed and plating layers) connected to each other in vertical direction on a top surface of the base layer have a first honeycomb structure.
Therefore, clarification is required.
Note: rejection purpose examiner used second meaning.
Claim 10 also are rejected by same way for second conductive circuits. 

Referring to claims 2-9, claims 2-9 are rejected by the same reason applied to claim 1 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (US5753976, hereinafter Harvey) in view of Lee et al. (US20131192885, hereinafter Lee).
Referring to claim 1, Harvey discloses a printed circuit board deformable in both length and width (figure 4 in view of figure 1A ) comprising: 
a first conductive circuit layer (a top 70 and a top 72), the first conductive circuit layer comprising first conductive circuits (a top 70 and a top 72), first honeycomb holes being defined on the first conductive circuits (holes in the top 70 and the top 72);  
5a second conductive circuit layer (a bottom 70 and a bottom 72), wherein the second conductive circuit layer faces away from the first conductive circuit layer (the top 70 and the top 72), the second conductive circuit layer comprises second conductive circuits (the bottom 70 and the bottom 72), second honeycomb holes being defined on the second conductive circuits (holes at the bottom 70 and the bottom 72), each of the second honeycomb holes corresponds to one of the first honeycomb holes (see figures 1-2);  
(12), wherein the elastic film comprises an elastic base layer (12), and conductive via holes embedded in the elastic film (conductive via holes in 12); each of the conductive via holes corresponds to one of the first honeycomb holes (conductive via holes in 12 corresponds holes at the top 70 and the top 72);
the first conductive circuits have a first honeycomb structure (a top 70 and a top 72 having a honeycomb structure, see figure 4 in view of figure 1a), and the first honeycomb structure comprises the first honeycomb holes (holes in the top 70 and the top 72). 

Lee discloses a first elastic cover layer, and a second elastic cover layer (top and bottom 100 in figure 3 or 5E or top and bottom 200 in figure 5D, paragraphs 0042-0043 states, “At this time, the material of the solder resist layer 100 may be identical to a material of the core layer 12 of the PCB. When the material of the solder resist layer 100 is identical to a material constituting the core layer 12 of the PCB and layers having identical properties are laminated, effects of warpage prevention in an assembling process, and prevention of crack and delamination at a high temperature can be improved. The material of the solder resist layer 100 may be specifically a thermosetting resin used in the core layer 12 of the PCB such … polyimide resin); wherein the elastic base layer, the first elastic cover layer, and the second elastic cover layer are electrically insulated from each other (see 12 and top and bottom 100); wherein a first conductive circuit layer (top 11) are embedded in the elastic film (12 and top and bottom 100). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the printed circuit board of Harvey to have elastic layers as taught by Lee in order to protect conductive layer from corrosion, humidity, water, and/or improve adhesion or protect against peeling of the circuit layers.

Referring to claim 2, Harvey in view of Lee disclose the printed circuit board of claim 1, wherein each of the conductive via holes is electrically connected to one of the first conductive circuits and one of the second Page 12 of 16conductive circuits (the conductive via holes in 12 electrically connected to one of the top 70 and the top 72 and one of the bottom 70 and the bottom 72 in figure 4 of Harvey).  

Referring to claim 3, Harvey in view of Lee disclose the printed circuit board of claim 1, wherein the second conductive circuit layer is embedded in the elastic film are embedded in the elastic film (bottom 11 in 12 and top and bottom 100 in figure 2 or 5E of Lee).  

Referring to claim 4, Harvey in view of Lee disclose the printed circuit board of claim 1, wherein each of the first honeycomb holes, the second honeycomb holes, and the conductive via holes is filled by the first elastic cover layer and the second elastic cover layer (see rejection of claim 1 above, Harvey in view of Lee).  

 Referring to claim 5, Harvey in view of Lee disclose the printed circuit board of claim 1, wherein the elastic base layer comprises a first surface and a second surface facing away from the first surface, the first conductive circuit layer is formed on the first surface, and the second conductive circuit layer is formed on the second surface; the elastic base layer, the first conductive circuit layer, and the second conductive circuit layer are sandwiched between the first elastic cover layer 15and the second elastic cover layer (see rejection of claim 1 above, Harvey in view of Lee).  

Referring to claim 6, Harvey in view of Lee disclose the printed circuit board of claim 1, wherein the elastic base layer comprises a first surface and a second surface facing away from the first surface (top and bottom surface  of 12), the first conductive circuit layer comprises a part of a metal layer on the first surface and a part of an Page 13 of 16electroplated copper layer formed on the metal layer (top seed layer  70 as a metal layer and  top flash plating layer 72 as a plated layer on 72 see figure 4 of Harvey, column 1, lines 40-45 states, “ A thin copper layer is then flash plated over the seed layer”).  

Referring to claim 7, Harvey in view of Lee disclose the printed circuit board of claim 5, wherein the first conductive circuit layer comprises a part of a metal layer (a top 70 as a part of metal layer) on the first surface and a part of an electroplated copper 5layer formed on the metal layer  (a top 72 as a part of an electroplated copper 5layer), the metal layer (top and bottom 70) comprises a third surface and a fourth surface facing away from the third surface (a top surface of top 70 and a bottom surface of bottom 70), the third surface faces away from the first surface and on the same side with the first surface (the top surface of top 70 faces away from the top surface of 12) , the fourth surface faces away from the second surface and on the same side with the second surface (the bottom surface of 70 faces away from the bottom surface of 12), the electroplated copper layer (top 72 and bottom 72) is formed on the third surface and the fourth surface, the first conductive circuit 10layer is the metal layer formed on the first surface and the electroplated copper layer formed on the third surface of the metal layer (see top 70 and top 70), the second conductive circuit layer is the metal layer formed on the second surface and the electroplated copper layer formed on the fourth surface of the metal layer (see bottom 70 and bottom 72).  

15 Referring to claim 8, Harvey in view of Lee disclose the printed circuit board of claim 6, wherein the first conductive circuit layer comprises a part of a metal layer on the first surface and a part of an electroplated copper layer formed on the metal layer, the electroplated copper layer comprises a fifth surface and a sixth surface facing away from the fifth surface, the fifth surface faces away from the third surface and on the same side with the first surface and the third surface, the sixth Page 14 of 16surface faces away from the fourth surface and on the same side with the fourth surface and the second surface, the first elastic cover layer is covered on the fifth surface of the electroplated copper layer, the second elastic cover layer is covered on the sixth surface of the electroplated copper layer (a top surface of top 72 as fifth surface and a bottom surface of bottom 72 as sixth surface and elastic layers on top and bottom as disclosed by Harvey in view of Lee, see rejection of claim 1) .  

Referring to claim 9, Harvey in view of Lee disclose the printed circuit board of claim 1 except for wherein each of the elastic base layer, the first elastic cover layer, and the second elastic cover layer is made of polydimethyl siloxane.
It would have been obvious or an official notice is made to one having ordinary skill in the art at the time the invention was made to elastic material used in circuit board is polydimethyl siloxane; it is well known that polydimethyl siloxane  is elastic, stretchable, optically clear, non-toxic, and non-flammable. it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Referring to claim 10, Harvey in view of Lee disclose the printed circuit board of claim 1, the second conductive circuits (bottom 70 and 72 of Harvey in figure 4) have a second honeycomb structure, and the second honeycomb structure comprises the second honeycomb holes. (bottom 70 and 72 at  area 14 have a honeycomb structure with holes in Harvey in figure 4 in view of figure 1a).

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are are not persuasive.
Responding to applicant arguments, the amended limitation conflict with previously present limitation (see USC 112 in details); additionally, the claim is broader 
Therefore, the applicant arguments are not persuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP2005235840
JPH09148691
JP20130278568
US6043986

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH H PAGHADAL/           Examiner, Art Unit 2847